DETAILED ACTION

Notice AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1, line 1, it is suggested that “MIMO” be replaced with “Multiple Input Multiple Output (MIMO)”.
In claim 6, line 5, it is suggested that “ZF” be replaced with “zero-forcing (ZF)”.
In claim 6, line 6, it is suggested that “SSOR” be replaced with “symmetric successive over-relaxation (SSOR)”.
In claim 6, line 6, it is suggested that “SI-SSOR” be replaced with “simi-iterative symmetric successive over-relaxation (SI-SSOR)”.
Claims 2-5 are depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2021/0028836 A1) in view of Sai (US 5,639,162).
Consider claim 1:
Jeon discloses a low-complexity precoding method for large-scale MIMO fast convergence (see paragraph 0002, where Jeon describes a method and apparatus for generating a precoder in a Multiple Input Multiple Output (MIMO) communication system; see Fig. 1 and paragraphs 0022-0023, where Jeon describes that the MIMO system includes an access point 100 and a plurality of user stations), comprising: 
in step 1, starting a precoding procedure to initialize relevant parameters of an MIMO transmitting antenna (see Fig. 3 and paragraph 0083, where Jeon describes that the access point 100 performs a procedure that generates a precoder (S700); see Fig. 3 and paragraph 0051, where Jeon describes that the access point 100 starts the procedure by receiving channel information (S200); see Fig. 1 and paragraph 0030, where Jeon describes that the channel includes a number of transmit antennas at the access point 100);
in step 2, completing a precoding inversion process according to the initialized parameters (see Fig. 3 and paragraph 0055, where Jeon describes that a matrix inversion type is selected (S400) based on the channel information; see Fig. 4 and paragraph 0061, where Jeon describes that matrix inversion is performed (S440)); and 
in step 3, generating a signal to be transmitted of the MIMO transmitting antenna and ending the precoding procedure (see Fig. 3 and paragraph 0083, where Jeon describes that the access point 100 generates a precoder (S700); see paragraph 0080, where Jeon describes that the access point 100 transmits data using the generated precoder).
As discussed above, Jeon discloses completing a precoding inversion process (see Fig. 4 and paragraph 0061, where Jeon describes that a matrix inversion is performed before precoder is generated). Jeon does not specifically disclose: accelerating a symmetric successive over-relaxation algorithm through a Chebyshev semi-iterative algorithm to complete the above precoding inversion process. 
Sai teaches: accelerating a symmetric successive over-relaxation algorithm through a Chebyshev semi-iterative algorithm to complete a precoding inversion process (see col. 17, lines 18-29, where Sai describes a symmetric successive over-relaxation or a Chebyshev semi-iterative method may be used as an iteration method for obtaining an inverse matrix). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: accelerating a symmetric successive over-relaxation algorithm through a Chebyshev semi-iterative algorithm to complete the above precoding inversion process, as taught by Sai to modify the method of Jeon in order to have additional advantages, as discussed by Sai (see col. 17, lines 18-29).
Consider claim 2:
 Jeon in view of Sai discloses the low-complexity precoding method for large-scale MIMO fast convergence according to claim 1 above. Jeon discloses: setting a number of transmitting antennas N (see paragraph 0030, where Jeon describes that the access point 100 has a number of transmit antennas), a number of single-antenna users K (see paragraph 0030, where Jeon describes a number of antennas at each station), and a channel transmission matrix H (see paragraph 0029, where Jeon describes that the access point 100 receives a channel matrix).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2021/0028836 A1) in view of Sai (US 5,639,162), as applied to claim 1 above, and further in view of Shental (US 10,644,778 B2).
Consider claim 3: 
Jeon in view of Sai discloses the low-complexity precoding method for large-scale MIMO fast convergence according to claim 1 above.  Jeon discloses: obtaining a zero-forcing precoding matrix through a channel matrix after the initialized parameters are set (see paragraph 0084, where Jeon describes that the precoder generator may generate a Zero Forcing precoder using the previously generated inversion matrix).
Jeon does not specifically disclose: (1) the symmetric successive over-relaxation algorithm is used to approximate the matrix inverse computation, and (2), the Chebyshev semi-iterative algorithm is used to accelerate the symmetric successive over-relaxation algorithm.
Regarding (1), Sai teaches: the symmetric successive over-relaxation algorithm is used to approximate the matrix inverse computation (see col. 17, lines 18-29, where Sai describes a symmetric successive over-relaxation method may be used as an iteration method for obtaining an inverse matrix). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: the symmetric successive over-relaxation algorithm is used to approximate the matrix inverse computation, as taught by Sai to modify the method of Jeon in order to have additional advantages, as discussed by Sai (see col. 17, lines 18-29).
Regarding (2), Shental teaches: Chebyshev semi-iterative algorithm is used to accelerate the symmetric successive over-relaxation algorithm (see “Other Publications”, where Shental describes Chebyshev accelerated symmetrical successive over-relaxation iteration for massive MIMO system).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: the Chebyshev semi-iterative algorithm is used to accelerate the symmetric successive over-relaxation algorithm, as taught by Shental to modify the method of Jeon in order to use existing published method. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2021/0028836 A1) in view of Sai (US 5,639,162), as applied to claim 1 above, and further in view of Meuris et al. (US 2002/0042698 A1).
Consider claim 6. 
Jeon in view of Sai discloses the low-complexity precoding method for large-scale MIMO fast convergence according to claim 1 above.  Jeon discloses: performing a symbol error rate analysis and a transmission rate analysis (see paragraphs 0073-0073, where Jeon describes calculating a packet error rate), wherein the symbol error rate analysis compares among symbol error rates of precoding of ZF (see paragraph 0084, where Jeon describes zero forcing precoder). the transmission rate analysis compares the low-complexity precoding method and large-scale MIMO fast convergence is verified to exhibit faster convergence and lower complexity under a same performance requirement through comparison (see paragraph 0072, where Jeon describes generating packet error rate to obtain improved reliability of data communication).
Jeon does not specifically disclose: SSOR, Neumann, and SI-SSOR.
Meuris teaches: SSOR, Neumann, and SI-SSOR (see paragraph 0252, where Meuris describes Neumann boundary for a matrix; see paragraph 0312, where Meuris describes symmetric successive-over-relaxation (SSOR) condition for a matrix).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: SSOR, Neumann, and SI-SSOR, as taught by Meuris to modify the method of Jeon in order to have less computational intensity, as discussed by Meuris (see paragraph 0028).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/            Primary Examiner, Art Unit 2631